June 17, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF J.M.M. AND J.L.M., CHILDREN

NO. 14-14-00246-CV

                      ________________________________

       This cause, an appeal from a decree terminating appellant’s parental rights to
his child, J.L.M., signed, March 7, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, S.J.
      We further order this decision certified below for observance.
      We further order our mandate issued immediately.